Citation Nr: 0010862	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-34 501	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to additional benefits under 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 1983 
and from February 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, in which the RO granted a temporary total 
disability rating under 38 C.F.R. § 4.30 for a period of 
convalescence until February 1995 following surgery for a 
service-connected right knee disability.  In his March 1995 
notice of disagreement, the veteran expressed disagreement 
with the decision to end the temporary total rating as of 
February 1995, stating that he felt he "should be granted 
more convalescence time."

On his substantive appeal form, the veteran requested a 
Travel Board hearing.  The Board remanded the case in 
November 1997 for the RO to schedule the hearing.  Since 
then, the veteran, in a May 1998 statement, waived his right 
to the hearing because he was unable to attend and requested 
that the Board decide the case based on the evidence already 
on record.

The Board remanded the case again in March 1999 for further 
development.


FINDINGS OF FACT

1.  The veteran was assigned a temporary total rating for a 
three month period of convalescence following his knee 
surgery -- specifically, from the date of admission to the 
VAMC on October 16, 1994, until February 1, 1995.

2.  A May 1995 VA examination report showed that by the time 
of that examination the condition of the veteran's knee was 
much improved.

3.  There is no medical evidence to show that the veteran 
required an additional period convalescence beyond February 
1995.


CONCLUSION OF LAW

Additional benefits under 38 C.F.R. § 4.30 are not warranted 
in this case.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran complained of a right knee injury in service in 
1986.  The impression was lateral collateral ligament strain.  
He was seen at a VA outpatient clinic in August 1987 with 
history of twisting his right knee two weeks earlier with 
initial improvement and subsequent reinjury two days earlier.  
A consultation indicated probable lateral cruciate tear.  In 
a May 1988 rating decision, the RO granted the veteran's 
original claim for service connection for right knee ligament 
strain and assigned a noncompensable rating.

In May 1994, the RO received the veteran's claim for an 
increased disability rating for service-connected right knee 
disorder.  He stated that his knee "pop[ped] out of it[s] 
joint" and that he had "to remain off of it for some time 
in order for it to go back in place."  An October 1994 
Discharge Summary from a VA medical center (VAMC) showed that 
the veteran was admitted for chronic anterolateral rotator 
instability and lateral meniscal tear, right knee.  He 
complained of chronic feelings of instability and recurrent 
swelling of the knee since service.  Physical examination was 
consistent with an anterolateral rotator instability with an 
associated meniscal tear.

During the period of hospitalization at the VAMC in October 
1994, the veteran underwent an arthroscopic partial lateral 
meniscectomy and an arthroscopically-assisted anterior 
cruciate ligament reconstruction using mid one third bond 
patellar bone autograph.  The discharge summary shows that he 
tolerated the procedures well and was discharged with a Don 
Jay rehab brace and instructions to continue with physical 
therapy as he had been taught with the Physical Therapy 
Department.  He was discharged on October 20, 1994. 

In December 1994, a VA Joints examination was conducted.  The 
examiner recorded the history of the injury in service and 
the recent operative repair on the veteran's knee.  The 
examiner noted that the veteran was "still recovering from 
the postoperative pain, swelling and disability" and that he 
was wearing "a complicated knee brace".  The examiner noted 
that the veteran was fully ambulatory and reportedly 
relatively free of pain.

On physical examination, the anterior vertical surgical scar 
was well healed and nonadherent.  Minimal amount of 
intraarticular fluids could be demonstrated, but there was no 
gross edema or deformity of the knee.  No muscle wasting was 
demonstrated.  The examiner observed, however, that the 
recent surgical procedure made it inadvisable to fully 
evaluate the mobility of the joint, that the veteran was 
still undergoing physical therapy at that time, and that the 
final condition of the reconstructed knee would need 
reevaluation after the period of healing had ended.

A December 1994 VA x-ray report pertaining to the right knee 
reflected two metallic screws from the anterior cruciate 
ligament repair and mild degenerative changes of the entire 
knee joint.

In a December 1994 rating decision, the RO, among other 
things, granted a temporary total disability rating under 
38 C.F.R. § 4.30 for a period of convalescence until February 
1995 following surgery for a service-connected right knee 
disability.  The veteran appealed the ending date for the 
period of convalescence to the Board, stating that he felt he 
"should be granted more convalescence time."

In May 1995, another VA Joints examination was conducted.  
The examiner recorded the history of the injury in service 
and the October 1994 operation on the veteran's knee.  Under 
"Subjective Complaints" on the examination report, the 
examiner noted that the veteran reported that, since his 
operation, he no longer had his knee dislocate.  The veteran 
also reported that the knee hurt at times but that it was 
much improved over its condition prior to surgery.  Under 
"Objective Findings" on the examination report, the 
examiner noted that no brace was required and that the 
veteran had none at present.  The examiner also noted that 
the veteran was no longer taking physical therapy.

On physical examination, there was no swelling and both knees 
were thirty-seven centimeters in circumference at 
mid-patella.  There was no deformity of the right knee.  
There was a five centimeter lateral scar above the knee and a 
ten centimeter mid-patella scar to six centimeters below the 
right knee.  There was no subluxation of the right knee.  It 
was stable laterally.  There was tenderness to pressure over 
the prior lateral meniscus removal site.  Range of motion was 
from 0 to 120 degrees flexion.  Extension was to 0 degrees.  
The examiner noted that x-ray of the right knee -- apparently 
the December 1994 x-ray report mentioned above -- reflected 
two metallic screws from the anterior cruciate ligament 
repair and mild degenerative changes of the entire knee 
joint.  The diagnosis was partial loss of flexion of the 
right knee with moderate pain after anterior cruciate 
ligament repair and lateral meniscectomy with moderate pain 
laterally due to the meniscus being removed.

In a June 1995 rating decision, the RO deferred a decision on 
the claim for additional benefits under section 4.30 pending 
receipt of VA outpatient treatment reports.  In a July 1995 
statement of the case, the RO reiterated that a final 
decision on the issue of additional benefits under section 
4.30 was still pending receipt of the VA outpatient records.

When the case was before the Board in March 1999, the Board 
noted that these outpatient treatment reports were not in the 
claims file and that it appeared that the RO had not rendered 
a final decision on the matter.  Accordingly, the Board 
remanded the case to the RO to obtain the treatment records 
and render a final decision.

On remand, the RO received notice from the VA medical center 
(VAMC) that that veteran had not received any outpatient or 
inpatient treatment since his discharge from the VAMC 
October 20, 1994, and the RO denied the claim for additional 
benefits under section 4.30 in an August 1999 supplemental 
statement of the case.

Section 4.30 of VA regulations provides in pertinent part, 

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  The termination of 
these total ratings will not be subject 
to Sec. 3.105(e) of this chapter.  Such 
total rating will be followed by 
appropriate schedular evaluations.  When 
the evidence is inadequate to assign a 
schedular evaluation, a physical 
examination will be scheduled and 
considered prior to the termination of a 
total rating under this section.

(a) Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence (Effective as to 
outpatient surgery March 1, 1989.)

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 
1, 1989.) . . . .

(3)  Immobilization by cast, without 
surgery, of one major joint or more.  
(Effective as to outpatient treatment 
March 10, 1976.)

. . .

(b)  A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be made 
under paragraph (a) (1), (2) or (3) of 
this section.

(2)  Extensions of 1 or more months up to 
6 months beyond the initial 6 months 
period may be made under paragraph (a) 
(2) or (3) of this section upon approval 
of the Adjudication Officer.

38 C.F.R. § 4.30 (1999).

In December 1994 the veteran was fully ambulatory and 
relatively free of pain.  He was wearing a knee brace and the 
surgery was deemed to have been too recent to allow for a 
full evaluation of the mobility of the joint.  The veteran in 
this case was assigned a temporary total rating for a three 
month period of convalescence following his knee surgery -- 
specifically, from the date of admission to the VAMC on 
October 16, 1994, until February 1, 1995.  There is no 
medical evidence to show that he required an additional 
period convalescence beyond February 1995.  The record shows 
that he did not seek or require VA treatment of his knee 
after February 1, 1995.  The May 1995 VA examination report 
shows that by the time of that examination the condition of 
the veteran's knee was much improved. Accordingly, the Board 
concludes that additional benefits under section 4.30 are not 
warranted in this case.


ORDER

Entitlement to additional benefits under 38 C.F.R. § 4.30 is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


